EXHIBIT 10.2
AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT
(EX-IM LOAN FACILITY)


This Amendment No. 1 to Loan and Security Agreement (EX-IM Loan Facility)
(this “Amendment”) is entered into this 3rd day of March, 2014, by and between
Adept Technology, Inc., a Delaware corporation (“Borrower”), and Silicon Valley
Bank (“Bank”).  Capitalized terms used herein without definition shall have the
same meanings given them in the EXIM Loan Agreement (as defined below).
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement (EX-IM Loan Facility), dated as of March 25, 2013 (as the same may
from time to time be further amended, modified, supplemented or restated, the
“EXIM Loan Agreement”), pursuant to which the Bank has agreed to extend and make
available to Borrower certain advances of money.
 
B.           Borrower has informed Bank that it desires modifications to the
EXIM Loan Agreement to extend the maturity date from March 24, 2014 to June 22,
2014 as more fully set forth in this Amendment.
 
C.           Bank has agreed to so amend certain provisions of the EXIM Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing  recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Amendment to EXIM Loan Agreement.
 
1.1 Amendment to Section 13.1 (Definitions).  The following definitions in
Section 13.1 of the EXIM Loan Agreement is amended in its entirety to read as
follows:
 
““EX-IM Maturity Date” is June 22, 2014.”
 
2. Limitation of Amendments.
 
2.1  The amendment set forth in Section 1, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of the EXIM Loan Agreement or any other Loan Document, (b) to
be a consent to any future amendment or modification or waiver to any instrument
or agreement the execution and delivery of which is consented to hereby, or to
any waiver of any of the
 
1

--------------------------------------------------------------------------------

 
provisions thereof, or (c) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.
 
2.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the EXIM Loan Agreement and other Loan Documents, except
as herein amended, are hereby ratified and confirmed and shall remain in full
force and effect.
 
3. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
3.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
3.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
3.3 The Operating Documents of Borrower delivered to Bank on the Closing Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
3.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the EXIM Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the Operating Documents of Borrower;
 
3.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the EXIM Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made;
 
3.6 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and
 
3.7 as of the date hereof, it has no defenses against the obligations to
 
 
2

--------------------------------------------------------------------------------

 
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.
 
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
 
4. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Bank’s receipt of the Reaffirmation of Guaranty substantially in the form
attached hereto as Schedule 1, duly executed and delivered by each Guarantor,
(c) Borrower’s payment of an EXIM amendment fee in an amount equal to
$12,500.00, and (d) Borrower’s payment of all Bank Expenses (including all
reasonable attorneys’ fees and reasonable expenses) incurred through the date of
this Amendment and invoiced to Borrower on or prior to the date of this
Amendment.
 
5. Integration.  This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, representations, warranties, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.
 
6. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
 
7. Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.
 
[Signature page follows.]
 
 
 
 
3

--------------------------------------------------------------------------------

 
 IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Loan
and Security Agreement (EX-IM Loan Facility) to be executed as of the date first
written above.
 
Borrower:
Adept Technology, Inc.
 
a Delaware corporation
        By: /s/ Seth Halio   Printed Name: Seth Halio   Title: CFO              
   
Bank:
Silicon Valley Bank
        By: /s/ Ben Fargo   Printed Name: Ben Fargo   Title: Vice President



 


[Signature Page to Amendment No. 1
to Loan and Security Agreement (EX-IM Loan Facility]

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
REAFFIRMATION OF GUARANTY
(EXIM AMENDMENT NO. 1)
 
This Reaffirmation of Guaranty (EXIM Amendment No. 1) is entered into as of
March 3, 2014, by the undersigned (each, a “Guarantor”) in favor of Silicon
Valley Bank (“Bank”).
 
Whereas, Guarantors executed and delivered to Bank an Unconditional Guaranty and
Security Agreement, dated as of May 1, 2009 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), with
respect to the obligations of Adept Technology, Inc., a Delaware corporation
(“Borrower”), in connection with that certain Loan and Security Agreement by and
between Borrower and Bank, dated as of May 1, 2009 (the “Original Domestic
Loan”);
 
Whereas, Bank and Borrower amended and restated the Original Domestic Loan,
pursuant to that certain Amended and Restated Loan and Security Agreement, dated
as of March 25, 2013 (as amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Domestic Loan
Agreement”).
 
Whereas, Bank and Borrower entered into that certain Loan and Security Agreement
(EX-IM Loan Facility), dated as of March 25, 2013 (as amended, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “EXIM Loan Agreement”)
 
Whereas, Borrower’s obligations under the EXIM Loan Agreement are obligations
under the Domestic Loan Agreement.
 
Whereas, Borrower and Bank have now agreed to amend the EXIM Loan Agreement to
extend the maturity date as described more fully in that certain Amendment No.
1  to Loan and Security Agreement (EX-IM Loan Facility), dated as of the date
hereof (the “EXIM Amendment”). Capitalized terms used herein without definition
shall have the same meanings given them in the EXIM Loan Agreement.
 
Now, therefore, for valuable consideration, receipt of which is acknowledged,
each Guarantor hereby agrees as follows:
 
1.           Reaffirmation of Guaranty.  Guarantors jointly and severally hereby
ratify and reaffirm their own and each other’s obligations under the Guaranty
and agree that the Guaranty also secures the obligations under the EXIM Loan
Agreement, that the obligations under the EXIM Loan Agreement are obligations
under the Domestic Loan Agreement, and that nothing contained in the EXIM
Amendment shall impair Guarantors joint or several obligations under the
Guaranty or Bank’s rights under the Guaranty.
 
2.           Continuing Effect and Absence of Defenses.  Each Guarantor
acknowledges that the Guaranty is still in full force and effect and that no
Guarantor has


 
 

--------------------------------------------------------------------------------

 
any defenses, other than actual payment of the guaranteed obligations, to
enforcement of the Guaranty. Each Guarantor waives any and all defenses to
enforcement of the Guaranty that might otherwise be available as a result of the
EXIM Amendment.
 
3.           Representations and Warranties.  Guarantor represents and warrants
that, after giving effect to the EXIM Amendment, all representations and
warranties in the Guaranty are true, accurate and complete as if made the date
hereof.




[signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty (EXIM Amendment No. 1) to be executed as of the date first noted above.
 
ADEPT TECHNOLOGY INTERNATIONAL,
LTD., a California corporation
 
ADEPT TECHNOLOGY HOLDINGS, INC.,
a Delaware corporation
          By: /s/ Seth Halio   By: /s/ Seth Halio Printed Name: Seth Halio  
Printed Name: Seth Halio Title: Treasurer   Title: Treasurer          
ADEPT TECHNOLOGY CANADA HOLDING
CO., a Nova Scotia unlimited liability company
 
ADEPT TECHNOLOGY CANADA CO., a
Nova Scotia unlimited liability company
          By: /s/ Seth Halio   By: /s/ Seth Halio Printed Name: Seth Halio  
Printed Name: Seth Halio Title: Treasurer   Title: Treasurer          
ADEPT INMOTX, INC.,
a Delaware corporation
 
ADEPT MOBILEROBOTS LLC,
a Delaware limited liability company
          By: /s/ Rob Cain   By: /s/ Rob Cain Printed Name: Rob Cain   Printed
Name: Rob Cain Title: CEO   Title: CEO

 



--------------------------------------------------------------------------------